ON APPLICATION FOR REHEARING
PER CURIAM.
On consideration of the Application for Rehearing filed on behalf of appellees, Mr. & Mrs. Robert Clifford, and recognizing that Oasis Pools, Inc., has never been named a party to this lawsuit, we amend our decree as follows:
For the reasons assigned we reverse the trial court judgment finding appellant, John H. Baker, d/b/a Oasis Pools, personally liable. The costs of this appeal are to be shared equally by appellees and appellant.
With this amendment, we deny the Application for Rehearing.
REVERSED.